Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 2/17/22.
	Claims 1-4 and 6-21 are pending.			
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Pub. No. US 2020/0120674, (“Lee”) in view of Novlan et al., US 2016/0295624, (“Novlan”) and Selvanesan et al., US 2021/0160890, (“Selvanesan”), newly cited.
Independent Claims
	Regarding independent claim 1, Lee teaches the claimed limitations “A method for a first communication device (UE, Fig. 5; see also, Fig. 8, UE 800), comprising: 
being configured with a first resource pool associated with a first communication identity (Fig. 5, step S500, see also paragraph no. 0174, “the UE receives information on … resource pools … the resource pools  may be mapped to one of Destination ID (e.g., Destination Layer 2 ID) … or UE identity”); 
detecting a first data associated with the first communication identity becoming available for transmission to define a first available data (Fig. 5, step S530 and paragraph no. 0187; see also, paragraph nos. 0079 and 0124 which discloses data being available for sidelink transmission – the data being available for transmission is one example which reads on the limitation “first available data”; performing sidelink transmission in step S530 includes first detecting the available data or “first data” to be more data is available in sidelink traffic channel (STCH) than can be transmitted in the current SC period” as disclosed in paragraph no. 0079, for example; in other words, since the UE detects that more data is available than can be transmitted, Lee teaches “detecting a first data …”; note that paragraph no. 0187 also discloses “the UE may transmit SCI and/or data on the selected sidelink resources” and either one of the disclosed SCI or data (“more data is available”) reads on the recited “first data” and either one of the SCI or data is associated with the recited “first communication identity” since these are intended to be transmitted to the Destination ID of another UE or “first communication identity”); 
selecting a first resource for the first available data from the first resource pool, with the first resource for the first available data corresponding to the first communication identity (Fig. 5, step S520 and paragraph no. 0186, “UE MAC selects sidelink resources on … the selected resource pool(s)”; see paragraph nos. 0175 – 0179 which disclose that a resource pool is selected by the UE based on UE identity, Source ID of the UE, or Destination ID allocated by the UE; the sidelink resource selection by the UE corresponds to the Destination ID or “first communication identity” since the selected sidelink resource is selected from the resource pool which has been previously selected corresponding to the Destination ID, see paragraph nos. 0175 and 0179; in other words, if the resource pool corresponds to the destination ID, then any resource selected from that resource pool must also correspond to the destination ID; the transmit the SCI and/or data as disclosed in paragraph no. 0187); and 
using the first resource to perform a first transmission including the first available data through a device-to-device interface” (Fig. 5, step S530 and paragraph no. 0187, “the UE performs sidelink transmission by using the selected resource.  Specifically, the UE may transmit SCI and/or data on the selected sidelink resources”; the “device-to-device interface” reads on the D2D interface used for the sidelink transmission; see also, paragraph no. 0174 which discloses other examples of D2D interfaces such as V2V, V2I, and V2P).
While Lee is interpreted to teach the limitation “selecting a first resource … corresponding to the first communication identity” as noted above, Novlan teaches this limitation more explicitly, see paragraph nos. 0101 and 0102 and in particular, paragraph no. 0102 which discloses “the V2V UE may select the resource(s) … and finally a frequency/time domain resource allocation pattern is selected as a function of the device/group/destination ID.” The resource is selected for data transmission to a second V2V UE, see paragraph no. 0101 and Fig. 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lee by incorporating the teachings of Novlan to improve the support of vehicle communications and discovery protocol, as 
With regard to the newly added limitations in the RCE amendment, Lee and Novlan do not teach but Selvanesan teaches the newly added limitations “wherein the first resource pool is selected based at least on a numerology of a highest priority logical channel with data available for transmission” (see paragraph no. 0050 which discloses “where an application requests for a high priority, a resource pool numerology with a higher SCS may be selected”; see also paragraph no. 0226 which discloses “Messages related to the highest three levels of priority may be associated with resources in a 60kHz SCS-resource pool which may be referred to as a high priority/low latency resource pool which is selected from a set of available resource pools for a transmission”; the limitation “highest priority” reads on the disclosed “high priority” since the “high priority” is further defined as the “highest three levels of priority.”  Also, a “logical channel” is implicit in the disclosure “where an application requests for a high priority” since the high priority data is made available via an implicit logical channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lee and Novlan by incorporating the teachings of Selvanesan in order to meet the latency requirements of V2X communications in NR V2X systems, as suggested by Selvanesan in paragraph no. 0050, 
Regarding independent claim 18, this independent claim is a corresponding apparatus claim of the method claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 18, see Lee, Fig. 8, UE 800 for a “processor” (processor 810) and a “memory” (memory 820).  The recited “a control circuit” reads on an inherent printed circuit board which includes the processor 810 and memory 820 or alternatively, the integrated circuit which includes the processor 810 and memory 820.
Dependent Claims
Regarding claim 2, Lee teaches “wherein the first data belongs to a first sidelink logical channel of the first communication identity” (see paragraph no. 0050).
Regarding claim 3, Lee teaches “wherein the first resource pool is for communication on device-to-device interface” (see above, re claim 1 rejection). 
Regarding claim 4, Lee teaches “wherein the first resource pool is for a cell” (paragraph no. 0052).

Regarding claims 7 and 19, Lee teaches “being configured with a second resource pool and a second logical channel, wherein the second resource pool and the second logical channel are associated with a second communication identity” (paragraph no. 0174 discloses multiple resource pools which includes a second resource pool and hence, multiple logical channels which includes a second logical channel; the second resource pool and second logical channel are mapped to a second Destination ID or “second communication identity” since Lee discloses in this paragraph that the resource pools are configured “per each Destination ID” which implies different Destination IDs are associated with different UEs to which sidelink transmissions are sent from the source UE) as recited in claim 7 and similarly recited in claim 19.  
Regarding claims 8 and 20,  Lee teaches “76Attorney Docket No.: 1426-388.101Client Docket No.: 1070271-USFiled Via EFSselecting a second resource from the second resource pool based on the second communication identity when detecting a second data for the second logical channel becoming available for transmission; and using the second resource to perform a second transmission including the second data through the device-to-device interface” (see above, re claim 1 rejection, regarding the “selecting a first resource” and “using the first resource” limitations; Lee teaches these additional limitations since it teaches that a source UE transmits sidelink 
Regarding claim 9, Lee teaches “wherein the association between the first communication identity and the first resource pool is indicated by a configuration” (paragraph no. 0174).  
Regarding claim 10, Lee teaches “wherein the configuration is transmitted through a dedicated RRC (Radio Resource Control) message” (paragraph nos. 0058, 0174). 
Regarding claim 11, Lee teaches “wherein the configuration is transmitted through a system information” (paragraph no. 0174). 
Regarding claim 12, Lee teaches “wherein the configuration is the first resource pool configuration” (paragraph no. 0174). 
Regarding claim 13, Lee teaches “wherein the configuration is a configuration indicating a mapping between communication identities and resource pools” (paragraph no. 0174).  
Regarding claim 14, Lee teaches “wherein the first transmission is a unicast transmission, a group-cast transmission, or a broadcast transmission” (paragraph no. 0151). 
Regarding claim 15, Lee teaches “wherein the first communication identity is a destination identity, a pair of source-destination identities, a source identity, a Source 
Regarding claim 16, Lee teaches “wherein the first resource is selected based on a result of sensing procedure in the first resource pool” (paragraph nos. 0100, 0124).  
Regarding claim 17, Lee teaches “wherein the second resource is selected based on a result of sensing procedure in the second resource pool” (paragraph nos. 0100, 0124).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Novlan, and Selvanesan as applied to claim 1 above, and further in view of Li, WO 2019/227354, (“Li”).
Regarding claim 21, Lee does not teach “wherein the first communication device takes Transmission Time Interval (TTI) length limitation of data into account for resource pool selection, and wherein the first communication device selects multiple resource pools to support different TTI length limitations of data” as recited.
Li teaches “wherein the first communication device takes Transmission Time Interval (TTI) length limitation of data into account for resource pool selection (see Fig. 3A which shows different resource pools, 310-320, with different TTIs and paragraph no. 0045; see paragraph nos. 0055-0056, 0064 which disclose that a UE receives configuration information from the network, the configuration information indicates TTIs of the resource pools, and the UE selects a target resource pool from the resource pools based at least on a selection criteria; since a target resource pool is associated with a different TTI, the TTI is taken into account for the target resource pool selection by the UE), and wherein the first communication device selects multiple resource pools to support different TTI length limitations of data” (see paragraph nos. 0056, 0062, 0064 and Fig. 3A which disclose that the UE selects multiple resource pools (i.e., pools 310-330 of Fig. 3A) to support the different TTIs of each resource pool 310-330; Fig. 3A shows the different TTIs and paragraph no. 0045 discloses the different TTIs) as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Lee, Novlan, and Selvanesan by incorporating the teachings of Li to enable the terminal device/UE to choose the proper resource pool based on its speed and/or different situations thereby improving the performance of communications, as suggested by Li in paragraph no. 0039.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414